Reasons for Allowance
The closest prior art reference is U.S. Patent Application Publication No. 2019/0225231 A1 to Ohara et al. (herein after “Ohara et al. publication").  The Ohara et al. publication discloses that if “the position of the exit is not recognizable for the recognizer, the predictor estimates the position of the exit on the basis of the road structure on a side facing the exit at the intersection and predicts the running locus of the other vehicle in the future on the basis of the estimated position of the exit.” (See ¶11.)  According to the Ohara et al. publication, the running locus predictor 140 may estimate the position of the exit CO of the intersection on the basis of structures, for example, a curbstone CS, a mark, a traffic light, a guardrail, and the like in a range seen from the subject vehicle M.  In such a case, the running locus predictor 140 may estimate the position of the exit CO of the intersection more accurately on the basis of a road width WR and/or a lane width WL recognized from the road structure of the position facing the lanes L7 to L9 leaving from the intersection. (See ¶71 – ¶73 and Figs. 7 – 9.) Based on these disclosure, the Ohara et al publication is considered to disclose identifying, by a processor, a moving obstacle within a proximity of an intersection and one or more exits of the intersection based on sensor data obtained from a plurality of sensors of the ADV; determining, by the processor, an obstacle state evolution of a spatial position of the moving obstacle over a period of time, as required by the claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method steps where for each of the one or more exits, determining, by the processor, an intersection exit encoding of the exit based on one or more intersection exit features of the exit; determining, by the processor, an aggregated exit encoding based on aggregating all of the intersection exit encodings for the one or more exits; for each of the one or more exits, determining, by the processor, an exit probability of the exit that the moving obstacle likely exits the intersection through the exit based on the obstacle state evolution and the aggregated exit encoding; planning, by the processor, a trajectory based on the exit probabilities of the one or more exits of the intersection; and controlling, by the processor, the ADV to navigate through the intersection according to the trajectory to avoid a collision with the moving obstacle, as required by claim 1.
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the operational limitation where for each of the one or more exits, determining an intersection exit encoding of the exit based on one or more intersection exit features of the exit. determining an aggregated exit encoding based on aggregating all of the intersection exit encodings for the one or more exits; Ser. No. 16/712,287Page 3 of 13Dkt. No. 209922.0483.7 (P438)for each of the one or more exits, determining an exit probability of the exit that the moving obstacle likely exits the intersection through the exit based on the obstacle state evolution and the aggregated exit encoding; planning a trajectory based on the exit probabilities of the one or more exits of the intersection; and controlling the ADV to navigate through the intersection according to the trajectory to avoid a collision with the moving obstacle, as required by claim 9.

The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the processing limitation where for each of the one or more exits, determining an intersection exit encoding of the exit based on one or more intersection exit features of the exit. determining an aggregated exit encoding based on aggregating all of the intersection exit encodings for the one or more exits; for each of the one or more exits, determining an exit probability of the exit that the moving obstacle likely exits the intersection through the exit based on the obstacle state evolution and the aggregated exit encoding; and planning a trajectory based on the exit probabilities of the one or more exits of the intersection; and controlling the ADV to navigate through the intersection according to the trajectory to avoid a collision with the moving obstacle, as required by claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BUTLER/Primary Examiner, Art Unit 3666